                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   ROCK HILL DIVISION

 Ottis Jefferson Smith,                        )             Civil Action No. 0:18-02914-JMC
                                               )
                             Plaintiff,        )
                                               )
            v.                                 )
                                               )                      ORDER
 Neil McGowan; Melinda Haney; Jennifer         )
 Lawson; Eric Delaney; Dr. N. Steed; Megan )
 Brawley Byers; Southern Health Care           )
 Provider; John C. Anthony; John W. Sherfield; )
 Dr. Charles Outz,                             )
                                               )
                             Defendants.       )
                                               )

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on October 25, 2019. (ECF No. 184.) The Report addresses

Plaintiff Ottis Jefferson Smith’s suit under 42 U.S.C. § 1983 and recommends that the court grant

Defendants’ Motions for Summary Judgment (ECF Nos. 113, 136, 155). For the reasons stated herein,

the court ACCEPTS the Report and GRANTS Defendants’ Motions for Summary Judgment (ECF

Nos. 113, 136, 155).

                          I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards which this court incorporates

herein without a full recitation. (ECF No. 184.) As brief background, Plaintiff filed this civil rights

action as a self-represented pretrial detainee against Defendants pursuant to 42 U.S.C. § 1983. In his

Complaint, Smith alleges that, during the time period from approximately August 1, 2018 until

December 4, 2018, while he was housed at the Union County Detention Center, he complained of

various medical issues for which he did not receive proper medical care and thereafter, Defendants


                                                  1
retaliated against him. Specifically, in one instance, he filed grievances complaining about ants in

his cell that were biting him. Plaintiff alleges that Defendants retaliated against him and he was placed

on lockdown due to his complaints. Additionally, he alleges that he attempted to procure legal

research and supplies, but was prevented from doing so. The court construed Smith’s Complaint as

alleging that Defendants Lawson, Outz, Byers, Steed, and Southern Health Care Provider were

deliberately indifferent to his medical needs in violation of the Fourteenth Amendment of the United

States Constitution; that Defendants Haney and McGowan denied Smith access to the courts in

violation of the Fourteenth Amendment; and that Defendant Haney retaliated against Smith. (ECF

No. 34 at 2.) No party challenged this construction. Each defendant filed separate motions for

summary judgment (ECF Nos. 113, 136, 155). For the sake of judicial economy, the court addresses

all motions below.

                                     II. STANDARD OF REVIEW

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews v.

Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final determination remains with

the court. Id. at 271. As such, the court is charged with making de novo determinations of those

portions of the Report and Recommendation to which specific objections are made. See 28 U.S.C. §

636(b)(1); see also Fed. R. Civ. P. 72(b)(3). Thus, the court may accept, reject, or modify, in whole

or in part, the Magistrate Judge’s recommendation or recommit the matter with instructions. 28

U.S.C. § 636(b)(1).

                                            III. DISCUSSION

       The parties were apprised of their opportunity to file objections to the Report on October 25,




                                                   2
2019. (ECF No. 184.) Objections to the Report were due by November 8, 2019. (ECF No. 184.)

However, objections were due by November 11, 2019, if a party was served by mail or otherwise

allowed under Fed. R. Civ. P. 6 or Fed. R. Crim. P. 45. (Id.) Neither party filed objections to the

report.

          In the absence of timely objections to the Magistrate Judge’s Report, this court is not required

to provide an explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199

(4th Cir. 1983). Instead, the court must only satisfy itself that there is no clear error on the face of

the record in order to accept the recommendation. Diamond v. Colonial Life & Acc. Ins. Co., 416

F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Furthermore,

failure to file specific written objections to the Report results in a party’s waiver of the right to appeal

from the judgment of the District Court based upon such recommendation. 28 U.S.C. § 636(b)(1);

Thomas v. Arn, 474 U.S. 140 (1985); Wright v. Collins, 766 F.2d 841 (4th Cir. 1985); United States

v. Schronce, 727 F.2d 91 (4th Cir. 1984). After a thorough and careful review of the record, the court

finds the Magistrate Judge’s Report provides an accurate summary of the facts and law in the instant

case. (ECF No. 184.) Because there are no objections, the court adopts the Report herein. Camby,

718 F.2d at 199.

                                             IV. CONCLUSION

          After a thorough review of the Report and the record in this case, the court ACCEPTS the

Magistrate Judge’s Report and Recommendation (ECF No. 184) and incorporates it herein.

Therefore, the court GRANTS Defendants’ Motions for Summary Judgment (ECF Nos. 113, 136,

155). Further, Plaintiff’s pending motion to alter time in all sur-replies (ECF No. 99) is DENIED

AS MOOT.




                                                     3
             IT IS SO ORDERED.




December 20, 2019                    United States District Judge
Columbia, South Carolina




                                 4
